This is an appeal from a decree of the Court of Chancery denying the application of the complainant wife for an increase of alimony. At the foot of the decree provision is made that either party, contingent upon a change of circumstances of either, may seek a modification of the decree in the future.
On the sparse record before us we conclude that the finding of the learned advisory master had proper regard for the condition and station in life of the complainant and the ability of the defendant to pay. We are in accord with the conclusion at which he arrived.
The decree will be affirmed.
For affirmance — PARKER, CASE, BODINE, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 11.
For modification — DONGES, HEHER, JJ. 2. *Page 279